Citation Nr: 0023032	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-37 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether a for waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $1,696 was 
timely filed.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1967.  He died in July 1988; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of the Committee 
on Waivers and Compromises (Committee) in St. Paul, 
Minnesota, which denied the appellant's request for waiver of 
recovery of an overpayment of improved death pension benefits 
in the amount of $1,696 on the basis that the request was not 
timely.


REMAND

The question to be answered in this case is whether the 
appellant has submitted a timely request for waiver of 
recovery of an overpayment of improved death pension benefits 
in the amount of $1,696.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within 2 years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by VA to 
the debtor; or (2) except as otherwise provided herein, if it 
is made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by VA to the 
debtor.  The 180 day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee that, as a result of an error by either VA or the 
postal authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b).  See also 38 U.S.C.A. 
§ 5302(a).  

By letter dated in March 1996, the VA Debt Management Center 
(DMC) notified the appellant that the Committee denied the 
her request for waiver of recovery of an overpayment in the 
amount of $1,696 on the basis of an untimely waiver request.  
The Committee based its determination on a November 1992 
letter to the appellant that allegedly notified her of her 
debt and of her right to request a waiver of recovery of that 
debt.  This letter is not of record.  In fact, there is no 
notice of overpayment of improved death pension benefits in 
the amount of $1,696 of record, and the date of issuance of 
the same is unknown.  It may be that the DMC in St. Paul, 
Minnesota may have issued the notice of indebtedness in 
November 1992 as alleged by the Committee, but it does not 
appear that the Committee verified the issuance of that 
letter, if in fact it was issued.

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  38 
C.F.R.§ 19.9.  In this case, since the timeliness of the 
veteran's request for a waiver of the indebtedness is at 
issue, further evidence-specifically, a copy of the notice 
of overpayment of improved death pension benefits in the 
amount of $1,696 issued to the appellant-should be 
associated with the record.  

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the DMC in St. 
Paul, Minnesota and request a copy of the 
notice of 

overpayment of improved death pension 
benefits in the amount of $1,696 issued 
to the appellant.  In the alternative, 
the DMC should provide documentation of 
what form letters were sent to the 
appellant and the dates thereof.  All 
documentation obtained must be associated 
with the claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the issue currently in 
appellate status should be readjudicated 
and, if the decision remains adverse to 
the appellant, she and her representative 
should be provided with a supplemental 
statement of the case.  They should be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




